Exhibit 10.6

 

NONQUALIFIED STOCK OPTION AGREEMENT
FIRST ACCEPTANCE CORPORATION 2002 LONG TERM INCENTIVE PLAN

 

 

1.                                       Grant of Option.  Pursuant to the First
Acceptance Corporation 2002 Long Term Incentive Plan (the “Plan”) for employees,
consultants and outside directors of First Acceptance Corporation, a Delaware
corporation (the “Company”), the Company hereby grants to

 

Thomas M. Harrison, Jr. (the “Participant”),

 

an option to purchase shares of Common Stock, par value $.01 per share (“Common
Stock”), of the Company as follows:

 

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase 100,000 full shares (“Optioned Shares”)
of Common Stock at an Option Price equal to Six and 64/100 Dollars ($6.64) per
share (subject to adjustment as provided in the Plan).  The Date of Grant of
this Stock Option is April 30, 2004.

 

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant. 
The Stock Option is a Nonqualified Stock Option.

 

2.                                       Capitalized Terms.  The capitalized
terms used herein that are defined in the Plan shall have the same meanings
assigned to them in the Plan as in effect on the date hereof; any amendments to
the Plan shall not affect this Stock Option unless agreed to in writing by the
Participant.  If there is a conflict between any of the terms and provisions of
this Stock Option and the Plan, the terms and provisions of this Stock Option
shall govern.

 

3.                                       Vesting; Time of Exercise.

 

(a)                                  Except as specifically provided in this
Agreement and Section 15.6 of the Plan, the Optioned Shares shall vest, and the
Stock Option shall become exercisable, as follows:

 

i.                                          Twenty percent (20%) of the total
Optioned Shares shall vest, and that portion of the Stock Option shall become
exercisable, on the first anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a consultant or an Outside
Director, is providing services to) the Company or a Subsidiary from the Date of
Grant to that date.

 

ii.                                       One and two-thirds percent (1 2/3%) of
the total Optioned Shares shall vest, and that portion of the Stock Option shall
become exercisable, on the last day of each month subsequent to the first
anniversary of the Date of Grant, through and including April 30, 2009, provided
the Participant is employed by the Company or a Subsidiary from the Date of
Grant to each such date.

 

--------------------------------------------------------------------------------


 

iii.                                    All of the Optioned Shares not
previously vested shall immediately become fully vested, and this Stock Option
shall become fully exercisable, if not previously exercisable, upon the
effective date of the earliest to occur of the following: (i) a Change of
Control, (ii) the Participant’s Termination of Service by the Participant for
Good Reason, (iii) the Participant’s Termination of Service by the Company
without Cause, or (iv) the Participant’s Termination of Service due to the
Participant’s permanent disability or death in accordance with the terms of the
Employment Agreement.  For purposes of this Stock Option, “Good Reason,” and
“Cause” shall be given the same meanings assigned to such terms in the
Employment Agreement, dated as of April 30, 2004, by and between the Company and
the Participant (the “Employment Agreement”).

 

4.                                       Term; Forfeiture.  Except as otherwise
provided in this Agreement, the portion of this Option that is not exercisable,
or does not become exercisable, on the date of the Participant’s Termination of
Service, will, together with the related unvested Optioned Shares, expire,
terminate, and be forfeited on that date.  The exercisable portion of the Stock
Option that relates to Optioned Shares that are or become vested on the date of
the Participant’s Termination of Service, will terminate and be forfeited at the
first of the following to occur:

 

(a)                                  5 p.m. on the date the Option Period
terminates;

 

(b)                                 5 p.m. on the date that is twelve (12)
months following the Participant’s Termination of Service by the Company for
Cause; or

 

(c)                                  5 p.m. on the date that is twenty-four (24)
months following the date of the Participant’s Termination of Service for any
reason other than by the Company for Cause, including a Termination of Service
due to the Participant’s death or disability, Termination of the Service by the
Participant with or without Good Reason, and Termination of Service by the
Company without Cause.

 

5.                                       Who May Exercise.  Subject to the terms
and conditions set forth in Sections 3 and 4 above, during the lifetime of the
Participant, the Stock Option may be exercised only by the Participant, or by
the Participant’s guardian or personal or legal representative, or by any
transferee as permitted under Section 8 herein.  If the Participant’s
Termination of Service is due to his death prior to the date specified in
Section 4(a) hereof, or the Participant dies prior to the termination dates
specified in Sections 4(a) – (c) hereof, and the Participant has not exercised
the Stock Option as to the maximum number of vested Optioned Shares as set forth
in Section 3 hereof as of the date of death, the following persons may exercise
the exercisable portion of the Stock Option on behalf of the Participant at any
time prior to the earliest of the dates specified in Section 4 hereof:  the
personal representative of his estate, or the person who acquired the right to
exercise the Stock Option by bequest or inheritance or by reason of the death of
the Participant or a transferee as permitted in Section 8 herein; provided that
the Stock Option shall remain subject to the other terms of this Agreement, 
Section 15.6 of the Plan and applicable laws, rules, and regulations.

 

--------------------------------------------------------------------------------


 

6.                                       No Fractional Shares.  The Stock Option
may be exercised only with respect to full shares, and no fractional share of
stock shall be issued.

 

7.                                       Manner of Exercise.  Subject to such
administrative regulations as the Committee may from time to time adopt, the
Stock Option may be exercised by the delivery of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the
Stock Option is to be exercised, the date of exercise thereof (the “Exercise
Date”) which shall be the day upon which such notice is given in accordance
herewith.  On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows:  (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock owned by the Participant
on the Exercise Date, valued at its Fair Market Value on the Exercise Date, and
which the Participant has not acquired from the Company within six (6) months
prior to the Exercise Date, (c) if the Optioned Shares are other than
Nonpublicly Traded, by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office as soon as practicable (but
in no case more than three (3) days) after the Exercise Date in order to permit
timely sales under applicable exchange rules or to permit timely participation
in any liquidity event.  The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that if at any time the
Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Optioned Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.

 

8.                                       Transfer and Assignment.  Except as
otherwise provided in this Section 8, this Stock Option may not be assigned,
transferred, pledged, hypothecated, or otherwise conveyed or encumbered by the
Participant, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, this Stock Option may be transferred, assigned or
otherwise conveyed to (i) any of the Participant’s Immediate Family Members,
(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members, (iii) a partnership in which the only partners are (1) such Immediate
Family Members and/or (2) entities, a majority of the beneficial ownership of
which is owned by Immediate Family Members, (iv) an entity exempt from federal
income tax pursuant to Section 501(c)(3) of the Code, or (v) a split interest
trust or pooled income fund described in Section 2522(c)(2) of the Code;
provided, that (x) there shall be no consideration for

 

--------------------------------------------------------------------------------


 

any such transfer, (y) subsequent transfers may not be made hereunder except
those by will or the laws of decent and distribution, and (z) a Termination of
Service of Participant shall continue to have the effects in Sections 3 and 4 as
if Participant had not transferred, assigned or otherwise conveyed this Stock
Option.

 

9.                                       Rights as Stockholder.  The Participant
will have no rights as a stockholder with respect to any shares covered by the
Stock Option until the issuance of a certificate or certificates to the
Participant for the Optioned Shares, subject to the Company’s obligation to
issue such certificate(s) as soon as practicable in accordance with Section 7
above.  The Optioned Shares shall be subject to the terms and conditions of this
Agreement regarding such Optioned Shares.  Except as otherwise provided in
Section 10 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.

 

10.                                 Adjustment of Number of Optioned Shares and
Related Matters.  The number of shares of Common Stock covered by the Stock
Option, and the Option Prices thereof, shall be subject to adjustment in
accordance with Articles 11 - 13 of the Plan.

 

11.                                 Nonqualified Stock Option.  The Stock Option
shall not be treated as an Incentive Stock Option.

 

12.                                 Voting.  The Participant, as record holder
of some or all of the Optioned Shares following exercise of this Stock Option,
has the exclusive right to vote, or consent with respect to, such Optioned
Shares until such time as the Optioned Shares are transferred in accordance with
this Agreement; provided, however, that this Section shall not create any voting
right where the holders of such Optioned Shares otherwise have no such right.

 

13.                                 Community Property.  Each spouse
individually is bound by, and such spouse’s interest, if any, in any Optioned
Shares is subject to, the terms of this Agreement.  Nothing in this Agreement
shall create a community property interest where none otherwise exists.

 

14.                                 Dispute Resolution.  Any dispute,
controversy or claim arising out of or in relation to or in connection with this
Agreement, including without limitation any dispute as to the construction,
validity, interpretation, enforceability or breach of this Agreement, shall be
exclusively and finally settled by arbitration, and any party may submit such
dispute, controversy or claim, including a claim for indemnification under this
Section 14, to arbitration.

 

(a)                                  Arbitrators.  The arbitration shall be
heard and determined by one arbitrator, who shall be impartial and who shall be
selected by mutual agreement of the parties; provided,  however, that if the
dispute involves more than $2,000,000, then the arbitration shall be heard and
determined by three (3) arbitrators.  If three (3) arbitrators are necessary as
provided above, then (i) each side shall appoint an arbitrator of its choice
within thirty (30) days of the submission of a notice of arbitration and
(ii) the party-appointed arbitrators shall in turn appoint a presiding
arbitrator of the tribunal within thirty (30) days following the appointment of
the last party-appointed arbitrator.  If (x) the parties cannot agree on the
sole arbitrator, (y) one party refuses to appoint its party-appointed arbitrator
within said thirty (30)

 

--------------------------------------------------------------------------------


 

day period or (z) the party-appointed arbitrators cannot reach agreement on a
presiding arbitrator of the tribunal, then the appointing authority for the
implementation of such procedure shall be the Senior United States District
Judge for the Northern District of Illinois, who shall appoint an independent
arbitrator who does not have any financial interest in the dispute, controversy
or claim.  If the Senior United States District Judge for the Northern District
of Illinois refuses or fails to act as the appointing authority within ninety
(90) days after being requested to do so, then the appointing authority shall be
the Chief Executive Officer of the American Arbitration Association, who shall
appoint an independent arbitrator who does not have any financial interest in
the dispute, controversy or claim.  All decisions and awards by the arbitration
tribunal shall be made by majority vote.

 

(b)                                 Proceedings.  Unless otherwise expressly
agreed in writing by the parties to the arbitration proceedings:

 

(i)                                     The arbitration proceedings shall be
held in Chicago, Illinois, at a site chosen by mutual agreement of the parties,
or if the parties cannot reach agreement on a location within thirty (30) days
of the appointment of the last arbitrator, then at a site in Chicago, Illinois
chosen by the arbitrator(s);

 

(ii)                                  The arbitrator(s) shall be and remain at
all times wholly independent and impartial;

 

(iii)                               The arbitration proceedings shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as amended from time to time;

 

(iv)                              Any procedural issues not determined under the
arbitral rules selected pursuant to item (iii) above shall be determined by the
law of the place of arbitration, other than those laws which would refer the
matter to another jurisdiction;

 

(v)                                 The costs of the arbitration proceedings
(including reasonable attorneys’ fees and costs) shall be borne in the manner
determined by the arbitrator(s);

 

(vi)                              The decision of the arbitrator(s) shall be
reduced to writing; final and binding without the right of appeal; the sole and
exclusive remedy regarding any claims, counterclaims, issues or accounting
presented to the arbitrator(s); made and promptly paid in United States dollars
free of any deduction or offset; and any costs or fees incident to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement;

 

(vii)                           The award shall include interest from the date
of any breach or violation of this Agreement, as determined by the arbitral
award, and from the date of the award until paid in full, at 6% per annum; and

 

--------------------------------------------------------------------------------


 

(viii)                        Judgment upon the award may be entered in any
court having jurisdiction over the person or the assets of the party owing the
judgment or application may be made to such court for a judicial acceptance of
the award and an order of enforcement, as the case may be.

 

(c)                                  Acknowledgment Of Parties.  Each party
acknowledges that he or it has voluntarily and knowingly entered into an
agreement to arbitration under this Section 14 by executing this Agreement.

 

15.                                 Participant’s Representations. 
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he will not exercise the Stock Option granted hereby, and that the Company will
not be obligated to issue any shares to the Participant hereunder, if the
exercise thereof or the issuance of such shares shall constitute a violation by
the Participant or the Company of any provision of any law or regulation of any
governmental authority or any rule of any stock exchange or inter-dealer
quotation system on which such shares are listed or traded, provided that the
foregoing shall not be deemed to be a limitation of any other obligation of the
Company hereunder.

 

16.                                 Investment Representation.  Unless the
Common Stock is issued to him in a transaction registered under applicable
federal and state securities laws, by his execution hereof, the Participant
represents and warrants to the Company that all Common Stock which may be
purchased hereunder will be acquired by the Participant for investment purposes
for his own account and not with any intent for resale or distribution in
violation of federal or state securities laws.  Unless the Common Stock is
issued to him in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

17.                                 Lock Up.  In connection with an underwritten
public offering of Common Stock, upon the request of the Company or the
principal underwriter managing such public offering, no shares of Common Stock
received by the Participant under this Award Agreement may be sold, offered for
sale or otherwise disposed of without the prior written consent of the Company
or such underwriter, as the case may be, for up to one hundred eighty (180) days
after the effectiveness of the registration statement filed in connection with
such offering, if all of the Company’s directors and officers agree to be
similarly bound, and releases from any and all lock-up agreements in connection
with such offering are granted on a pro-rata basis.

 

18.                                 Participant’s Acknowledgments.  The
Participant acknowledges receipt of a copy of the Plan, which is annexed hereto,
and represents that he or she is familiar with the terms and provisions thereof.

 

19.                                 Law Governing.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Delaware (excluding any conflict of laws rule or principle of

 

--------------------------------------------------------------------------------


 

Delaware law that might refer the governance, construction, or interpretation of
this agreement to the laws of another state).

 

20.                                 No Right to Continue Service or Employment. 
Nothing herein shall be construed to confer upon the Participant the right to
continue in the employ or to provide services to the Company or any Subsidiary,
whether as an employee or as a consultant or as an Outside Director, or
interfere with or restrict in any way the right of the Company or any Subsidiary
to discharge the Participant as an employee, consultant or Outside Director at
any time.

 

21.                                 Legal Construction.  In the event that any
one or more of the terms, provisions, or agreements that are contained in this
Agreement shall be held by a Court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

22.                                 Covenants and Agreements as Independent
Agreements. Each of the covenants and agreements that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement.  The existence of any claim or cause of
action of the Participant against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants and agreements that are set forth in this Agreement.

 

23.                                 Entire Agreement.  This Agreement, together
with the Plan, supersde any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Plan.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

24.                                 Parties Bound.  The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein.

 

25.                                 Modification.  No change or modification of
this Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties.

 

26.                                 Headings.  The headings that are used in
this Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

27.                                 Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

28.                                 Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Participant, as the case may be, at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

a.                                       Notice to the Company shall be
addressed and delivered as follows:

 

First Acceptance Corporation

3813 Green Hills Village Drive

Nashville, Tennessee 37215

Attn: Secretary

Facsimile:  (615) 844-2898

 

b.                                      Notice to the Participant shall be
addressed and delivered as set forth on the signature page.

 

29.                                 Tax Requirements.  The Participant, upon
exercise of any portion of the Stock Option, shall be required to pay the
Company the amount of all taxes which the Company is required to withhold as a
result of the exercise of the Stock Option; such obligation to pay such taxes
may be satisfied by any of the following or any combination thereof:  (a) the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (c) below) the required tax withholding
obligation of the Company; (b) if the Company, in its sole discretion, so
consents in writing, the actual delivery by the exercising Participant to the
Company of shares of Common Stock other than (i) Restricted Stock or (ii) Common
Stock that the Participant owns but has acquired from the Company within six
months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (c) below) the required tax withholding payment; or (c)
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; provided that, shares cannot be withheld in connection with the
exercise of a Stock Option in excess of the minimum number required for tax
withholding, and to permit the Stock Option to be accounted for as a fixed
award.  Any such withholding payments with respect to the exercise of any
portion of the Stock Option in cash or by actual delivery of shares of Common
Stock shall be required to be made within thirty (30) days after the delivery to
the Participant of any certificate representing the shares of Common Stock
acquired upon exercise of the Stock Option.  The Company may, in its discretion,
withhold such taxes from any other remuneration paid by the Company or a
Subsidiary to the Participant.

 

30.                                 Option Cash-out.  The Company may only make
provisions for a cash payment to the holder of this Stock Option, as
contemplated by Article 11 or Section 12.3 of the Plan, in the event

 

--------------------------------------------------------------------------------


 

and subject to the consummation of the sale of substantially all of the assets
or capital stock of the Company for cash.

 

31.                                 Failure to Pay Option Price; Notice to
Participant.  Section 8.3(c) of the Plan shall not apply to this Option unless
the Participant receives from the Company written notice of an event giving rise
to the forfeiture right described in Section 8.3(c) of the Plan and the
Participant fails to cure such event within five (5) days after his receipt of
such notice.

 

 

* * * * * * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

FIRST ACCEPTANCE CORPORATION:

 

 

 

 

/s/ Donald J. Edwards

 

 

 

 

By:

Donald J. Edwards

 

Its:

Chief Executive Officer and President

 

 

 

 

 

 

/s/ Thomas M. Harrison, Jr.

 

 

Thomas M. Harrison, Jr.

 

 

 

Address:

 

--------------------------------------------------------------------------------